In an action to recover for a breach of warranty in the sale of goods, judgment was recovered in favor of appellant and against respondents, and by respondents against a third party defendant, brought into the action pursuant to the provisions of section 193-a of the Civil Practice Act. Respondents did not appeal, but an appeal was taken by the third party defendant from the entire judgment as permitted by the provisions of subdivision 2 of section 193-a of the Civil Practice Act. Order of the City Court, City of White Plains, staying execution by appellant against respondents, pending appeal, on the deposit of" security, affirmed, with $10 costs and disbursements. No opinion. Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.